Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 3, 6-8, 10-14 and 17-19 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Objections
	1b. Claims 9, 12 and 14 recite “OCC”, but the term is not defined in the claims. Proper correction is required.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-2, 4-5, 9, 15-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi (US 20190132809 A1) in view of Blankenship (US 20190191454 A1).

2b. Summary of the Cited Prior Art
Tsuboi discloses a method for resource allocation request signaling in NB-IoT network (Fig 1-14).
Blankenship discloses a method for random access configuration in NB-IoT network (Fig 1-10b).

2c. Claim Analysis
	Regarding Claim 1, Tsuboi discloses:
	An information transmission method, comprising [(see Fig 6-7)]:
	determining a transmission resource for a physical signal or a physical channel corresponding to a scheduling request
	[(Tsuboi discloses various uplink channels for a scheduling request transmission, see:
	[0059] In FIG. 1, the following uplink physical channels are used for uplink radio communication from the terminal apparatus 2 to the base station apparatus 3.  The uplink physical channels are used by a physical layer for transmission of information output from a higher layer. 
 	[0060] Narrowband Physical Random Access CHannel (NPRACH) 

	[0051] The C-RNTI is used to control the NPDSCH or the NPUSCH in one subframe.  The SPS C-RNTI is used to periodically allocate a resource for the NPDSCH or the NPUSCH.  
	[0187] The medium access control layer processing unit 25 included in the higher layer processing unit 24 performs processing of the Medium Access Control layer.  The medium access control layer processing unit 25 controls transmission of a scheduling request, based on various types of configuration information/parameters managed by the radio resource control layer processing unit 26. 
	Fig 2-3 and 6-8)];
	transmitting the physical signal or the physical channel on the transmission resource
	[(Tsuboi discloses various channels for uplink data or control transmission, see:
	[0059] In FIG. 1, the following uplink physical channels are used for uplink radio communication from the terminal apparatus 2 to the base station apparatus 3.  The uplink physical channels are used by a physical layer for transmission of information output from a higher layer. 
 	[0060] Narrowband Physical Random Access CHannel (NPRACH) 
 	[0061] Narrowband Physical Uplink Shared CHannel (NPUSCH) 
 	[0062] The NPUSCH is used for transmission of uplink data (UpLink-Shared CHannel (UL-SCH)) and/or uplink control information.  The uplink control information includes a Hybrid Automatic Repeat reQuest ACKnowledgment (HARQ-ACK) corresponding to the NPDSCH (downlink data).  In the present embodiment, For example, the number of the subcarriers for transmitting the NPUSCH once is selected from 1, 3, 6, or 12.  Transmission of a different NPUSCH may correspond to a different subcarrier.  The transmission of the different NPUSCH may correspond to the different number of subcarriers. 
	Fig 1-10)];
	wherein the scheduling request is used for requesting a resource allocation for data transmission
	[(Tsuboi discloses various uplink channels for a scheduling request for resource allocation, see:
	[0059] In FIG. 1, the following uplink physical channels are used for uplink radio communication from the terminal apparatus 2 to the base station apparatus 3.  The uplink physical channels are used by a physical layer for transmission of information output from a higher layer. 
 	[0060] Narrowband Physical Random Access CHannel (NPRACH) 
 	[0061] Narrowband Physical Uplink Shared CHannel (NPUSCH) 
	[0051] The C-RNTI is used to control the NPDSCH or the NPUSCH in one subframe.  The SPS C-RNTI is used to periodically allocate a resource for the NPDSCH or the NPUSCH.  
	Further, Blankenship discloses requesting resource allocation through physical channels.
	wherein the scheduling request is used for requesting a resource allocation for data transmission 

	[0073] The transmission of random access requests is generally restricted to certain allocated time and frequency resources.  In LTE Release 11 communication systems, Physical Random Access, PRACH, resources can be configured in different ways dependent on e.g. cell size.
	[0088] As discussed above, a maximum bandwidth of low-complexity wireless device is 6 Physical Resource Blocks, PRBs in a subframe.  Aspects of this disclosure propose that multiple narrowbands of 6 PRB can be defined.  In other words, in one cell, there are several available narrow frequency resources that may be used depending on network conditions.  Such narrowband frequency resource represents a RACH resource.  In the following disclosure, RACH narrowband, narrowband, frequency resource and RACH resource may be used interchangeably.  A RACH resource may comprise e.g. allocated resource elements (RE) in a time frequency domain as illustrated in FIG. 3b.  The RACH resources may be used for transmission of a random access preamble and/or repetition of a random access preamble, by a wireless device.  Multiple different RACH resources may be allocated for a cell.  For each RACH resource there will be a separate random access channel configuration, RACH.  Random access channel, RACH, configuration in this disclosure refers to the configuration of RACH resources and comprises e.g., RACH and PRACH configuration index and repetitions and settings for frequency hopping. 
	Fig 2-8)].


	Regarding Claim 2, Tsuboi discloses:
	wherein the physical signal or the physical channel satisfies at least one of following characteristics [(see Fig 6-7)]:
	occupying one subcarrier in frequency domain;  or 
	an occupied time domain length being equal to a product of a minimum time domain length and a repetition factor N, where N is an integer greater than or equal to 1
	[(see:
	[0194] Note that the terminal apparatus 2 may have a configuration including sonic or all of the respective units in order to support multiple frequencies (frequency bands, frequency band widths) by carrier aggregation, or transmission and/or reception processing in the same subframe of a cell. 
	Fig 6-10)].
 
	Regarding Claim 4, Tsuboi discloses:
	wherein the determining the transmission resource of the physical signal or the 
	determining that a transmission resource of acknowledgement/non-acknowledgement (ACK/NACK) further serves as the transmission resource of the physical signal or the physical channel
	[(see:
	[0062] The NPUSCH is used for transmission of uplink data (UpLink-Shared CHannel (UL-SCH)) and/or uplink control information.  The uplink control information includes a Hybrid Automatic Repeat reQuest ACKnowledgment (HARQ-ACK) corresponding to the NPDSCH (downlink data).  In the present embodiment, transmitting the NPUSCH once corresponds to one or multiple subcarriers.  For example, the number of the subcarriers for transmitting the NPUSCH once is selected from 1, 3, 6, or 12.  Transmission of a different NPUSCH may correspond to a different subcarrier.  The transmission of the different NPUSCH may correspond to the different number of subcarriers. 
	Fig 6-17)];
	determining the transmission resource of the physical signal or the physical channel in a manner of high-layer signaling configuration
	[(see:
	[0068] The base station apparatus 3 and the terminal apparatus 2 exchange (transmit and/or receive) a signal in the higher layer.  For example, the base station apparatus 3 and the terminal apparatus 2 may transmit and/or receive, in a Radio Resource Control (RRC) layer, RRC signaling (also referred to as a Radio Resource Control message (RRC message) or Radio Resource Control information (RRC information)).  Furthermore, the base station apparatus 3 and the terminal apparatus 2 may transmit and/or receive, in the Medium Access Control (MAC) layer, a MAC Control Element (CE).  Here, the RRC signaling and/or the MAC CE is also referred to as higher layer signaling. 
	Fig 6-7)].
 
	Regarding Claim 5, Tsuboi discloses:
	wherein the determining the transmission resource of the physical signal or the physical channel corresponding to the scheduling request in the manner of the high-layer signaling configuration comprises [(see Fig 6-7)]:
	configuring the transmission resource of the physical signal or the physical channel by a configuration parameter carried on a radio resource control (RRC) signaling
	[(see:
	[0068] The base station apparatus 3 and the terminal apparatus 2 exchange (transmit and/or receive) a signal in the higher layer.  For example, the base station apparatus 3 and the terminal apparatus 2 may transmit and/or receive, in a Radio Resource Control (RRC) layer, RRC signaling (also referred to as a Radio Resource Control message (RRC message) or Radio Resource Control information (RRC information)).  Furthermore, the base station apparatus 3 and the terminal apparatus 2 may transmit and/or receive, in the Medium Access Control (MAC) layer, a MAC Control Element (CE).  Here, the RRC signaling and/or the MAC CE is also referred to as higher layer signaling. 

	wherein the configuration parameter comprises at least one of: 
	a time domain transmission period of the physical signal or the physical channel;  
	a time domain offset in the transmission period of the physical signal or the physical channel;  
	a frequency domain subcarrier position of the physical signal or the physical channel;  or 
	a repetition factor N of the physical signal or the physical channel, where N is an integer greater than or equal to 1
	[(see:
	[0070] The physical channels (NPDCCH, NPDSCH, and NPUSCH) corresponding to identical data (a transport block) may be repeatedly transmitted in consecutive 
subframes.  A Repetition Level (RL) of the physical channel may be controlled for each physical channel.  The repetition level 1 means that the physical channel corresponding to the identical data is not repeatedly transmitted.  The repetition level larger than 1 means that the physical channel corresponding to the identical data is repeatedly transmitted.  That is, the repetition level is associated with a length of one transmission instance/attempt/bundle of the physical channel in a time domain. 
	[0194] Note that the terminal apparatus 2 may have a configuration including sonic or all of the respective units in order to support multiple frequencies (frequency bands, frequency band widths) by carrier aggregation, or transmission and/or reception processing in the same subframe of a cell. 

  
	Regarding Claim 9, Tsuboi discloses:
	wherein a sequence of the physical signal is one of: 
	a Zadoff Chu (ZC) sequence;  
	a Walsh sequence+the ZC sequence;  the Walsh sequence+an OCC sequence;  
	an NPRACH sequence;  
	a sequence transmitting an ACK/NACK signal in a NarrowBand-Cellular Internet of Things (NB-IoT)
	[(see:
	[0059] In FIG. 1, the following uplink physical channels are used for uplink radio communication from the terminal apparatus 2 to the base station apparatus 3.  The uplink physical channels are used by a physical layer for transmission of information output from a higher layer. 
 	[0060] Narrowband Physical Random Access CHannel (NPRACH) 
 	[0061] Narrowband Physical Uplink Shared CHannel (NPUSCH) 
	[0062] The NPUSCH is used for transmission of uplink data (UpLink-Shared 
CHannel (UL-SCH)) and/or uplink control information.  The uplink control information includes a Hybrid Automatic Repeat reQuest ACKnowledgment (HARQ-ACK) corresponding to the NPDSCH (downlink data).  In the present embodiment, transmitting the NPUSCH once corresponds to one or multiple subcarriers.  For example, the number of the subcarriers for transmitting the NPUSCH once is selected from 1, 3, 6, or 12.  Transmission of a different NPUSCH may correspond to a different 
	Fig 6-10)].

	Regarding Claim 16, Tsuboi discloses:
	wherein the determining the transmission resource of the physical signal or the physical channel corresponding to the scheduling request comprises [(see Fig 6-7)]:
	determining whether a collision exists between a transmission resource of an ACK/NACK and a configured transmission resource of the physical signal or the physical channel
	[(see
	[0179] The contention based random access procedure is a random access procedure where a collision possibly occurs between the terminal apparatuses 2, and is performed by a scheduling request or the like at an initial access from a state of not connecting (communicating) with the base station apparatus 3, or in a case that the uplink data transmission occurs in the terminal apparatus 2 connecting with the base station apparatus 3 but being out of uplink synchronization. 
	Fig 6, Step S64)];
	in a case that the collision exists, determining the transmission resource of the physical signal or the physical channel according to a collision resolution strategy. 
	[(see:
	[0181] The contention based random access procedure will be simply described by using FIG. 6.  First, the terminal apparatus 2 transmits a random access preamble The base station apparatus 3 transmits a collision confirmation message to the terminal apparatus 2 that has been able to receive the message (3) of the higher layer (message 4: (4), step S64).  Note that the contention based random access is also referred to as random preamble transmission. 
	Fig 6, Step S64)].

 Regarding Claim 23, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/JUNG LIU/Primary Examiner, Art Unit 2473